 



Exhibit 10.1
FIRST AMENDMENT TO LEASE AGREEMENTS
     THIS FIRST AMENDMENT TO LEASE AGREEMENT (“First Amendment”) is made and
entered into this 22nd day of January, 2008, by and between NOBLEGENE
DEVELOPMENT, LLC, a Tennessee limited liability company (“Landlord”) and
BIOMIMETIC THERAPEUTICS, INC., a Delaware corporation (“Tenant”).
R E C I T A L S:
     WHEREAS, Landlord has leased to the Tenant certain premises in the Cool
Springs Life Sciences Center Building A (the “Building A”) as more particularly
described in that certain Lease Agreement dated January 1, 2007 between Landlord
and Tenant (the “Building A Lease”);
     WHEREAS, Landlord has leased to the Tenant certain premises in the CSLSC
Building C (the “Building C”) as more particularly described in that certain
Lease Agreement dated August 17, 2007 between Landlord and Tenant (the “Building
C Lease”); and
     WHEREAS, Landlord and Tenant have mutually agreed to amend the Lease as set
forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant do hereby
covenant and agree as follows:
     1. Operating Costs Definition. Sections 4.5 of the Building A Lease and the
Building C Lease are hereby amended to include the following exclusions from the
definition of “Operating Costs”:

  (n)   Landlord’s costs associated with leasing any space within the CSLSC,
including marketing costs and legal fees;

  (o)   Any costs associated with obtaining financing on the CSLSC, including
closing costs and legal fees; and

  (p)   Any costs relating to improvements for other tenants within the CSLSC.

     2. 2007 Operating Costs. Tenant agrees to pay Landlord the amount of
$56,686.22 for outstanding 2007 Operating Costs under the Building A Lease as
more fully detailed in Schedule A. Following this payment Tenant’s Operating
Costs for 2007 under the Building A Lease shall be paid in full.
[Signatures on next page]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this First Amendment to Lease
Agreement as of the day and date first above written.

            “LANDLORD”:

NOBLEGENE DEVELOPMENT, LLC, a
Tennessee limited liability company
      By:   /s/ John N. Weckesser       Its:   Managing Member              

            “TENANT”:

BIOMIMENTIC THERAPEUTICS, INC., a
Delaware corporation
      By:   /s/ Larry Bullock       Its:   Chief Financial Officer      

2



--------------------------------------------------------------------------------



 



SCHEDULE A — OUTSTANDING 2007 BUILDING A OPERATING COSTS

         
TOTAL CONTRACT SERVICES
    140,607.66  
TOTAL REPAIR & MAINT
    33,963.48  
TOTAL UTILITIES
       
TOTAL GENERAL & ADMIN
    91,871.26  
TOTAL INSURANCE
       
TOTAL OPERATING EXPENSES
    402,732.73  
 
       
TOTAL 2006 PROPERTY TAX
    30,994.51  
TOTAL 2007 PROPERTY TAX
    57,624.00  
CREDIT
    (10,150.00 )
 
       
GRAND TOTAL
    481,201.24  
 
       
PAYMENTS MADE BY BMTI
    (30,994.51 )
MONTHLY PAYMENTS
    (366,620.65 )
JUNE RECONCILIATION
    (9,439.86 )
 
     
AMOUNT DUE
    74,146.22  
 
     
 
       
CORRECTION TO JUNE BILL
    40.00    
SUBTOTAL
    74,186.22    
LESS: LEGAL FEES
    (17,500.00 )  
TOTAL AMOUNT DUE
    56,686.22    

3